PER CURIAM:
Claimant brought this action for vehicle damage which occurred when her vehicle struck a hole on German Ridge Hill, which is a part of W.Va. Route 152, proceeding toward Lavalette in Wayne County. German Ridge Hill, W.Va. Route 152, is a road maintained by respondent in Wayne County. The Court is of the opinion to make an award for the reasons more folly stated below.
The incident giving rise to this claim occurred on or about December 19,1997, at approximately 8:30 p.m. The weather that night was clear. Claimant travels this road several times per week, but had not been on the road for several days. On the night in question, claimant and her mother were traveling southbound on German Ridge Hill, which is a part of W.Va. Route 152, toward Lavalette in Wayne County. German Ridge Hill is a two lane road with a passing lane in the middle. There was a hole extending from the right edge of the road into the claimant’s lane of travel. The hole was about two feet in length, six to eight inches wide, and three to four inches deep.
As claimant proceeded along German Ridge Hill in her 1995 Hyundai Elantra at a speed of about fifty-five miles per hour, her vehicle’s passenger side tire struck the hole in the road. According to claimant, she did not see the hole until striking it was unavoidable. Claimant’s vehicle sustained damage to the tire and the wheel assembly. Afterwards, claimant reported the hole to respondent. The total damage to claimant’s vehicle was in the amount of $244.51, for a tire and a wheel assembly. Claimant’s motor *92vehicle insurance policy had a deductible feature in the amount of $500.00.
Respondent contends that it did not have notice regarding the hole on German Ridge Hill, W.Va. Route 152. After receiving claimant’s complaint, respondent inspected the road but did not find the hole in question. There was no maintenance on the road until later in the month when the hole was patched. Respondent had been working on W.Va. Route 152 during the first part of December 1997, which included patching the location of claimant’s incident. The road again was patched in January 1998. According to respondent’s records, there was a hole that was worthy of being treated.
The well established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of motorist upon its roads. Adkins vs. Sims, 130 W.Va. 645; 46 S.E.2d 81 (1947). In order to hold respondent liable for road defects of this type, claimant must prove that respondent had actual or constructive notice. Pritt vs. Dept. of Highways, 16 Ct. Cl. 8 (1985); Harmon vs. Dept. of Highways, 16 Ct. Cl. 127 (1986).
In the present claim, the evidence established that respondent had constructive, if not actual notice of the defective condition. German Ridge Hill, W. V a. Route 152 in Wayne County is a heavily traveled road. The Court is of the opinion that respondent did not take reasonable steps to ensure the safety of drivers using German Ridge Hill, W.Va. Route 152 in Wayne County. Consequently, there is sufficient evidence of negligence upon which to base an award.
In view of the foregoing, the Court is of the opinion to and does make an award in the amount of $244.51 to claimant for the damages sustained to her vehicle.
Award of $244.51